IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-17-00372-CV

                      IN THE INTEREST OF S.R., A CHILD



                           From the County Court at Law
                               Bosque County, Texas
                              Trial Court No. CV16242


                                        ORDER

       Appellant’s counsel filed an Anders brief (“Appellant’s Brief and Appendix”) on

March 2, 2018. The brief was deficient because, among other things, it was not in

compliance with Rule of Appellate Procedure 9.8. See TEX. R. APP. P. 9.8. Accordingly,

we requested that Appellant’s counsel file an amended Anders brief. We further notified

Appellant’s counsel that the Anders brief filed on March 2, 2018, would be stricken, and

the brief was stricken on March 28, 2018.

       Appellant’s counsel filed an amended Anders brief (“Appellant’s Brief and

Appendix”) on April 6, 2018; however, the Appendix is still not in compliance with Rule

9.8. Rule 9.8 requires the use of an alias when identifying the child in all papers submitted

to the Court, including the appendix, in an appeal arising out of a case in which the
termination of parental rights was at issue. See id. at 9.8(b)(1). An “alias” is defined as

“one or more of a person’s initials or a fictitious name, used to refer to the person.” Id. at

9.8(a). Even copies of documents that are included in the original appellate record, when

sent in any form or for any purpose other than as part of the formal record, must be made

to comply with the Rule.

         To expedite this matter, we order that the Appendix to the amended Anders brief

be sealed. Id. at 2. Appellant’s counsel is instructed that future filings will be expected

to be in compliance with the Rules of Appellate Procedure, including Rule 9.8.



                                                         PER CURIAM


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed April 18, 2018




In re S.R.                                                                              Page 2